
	
		I
		111th CONGRESS
		2d Session
		H. R. 4458
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2010
			Mr. Weiner introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To increase public safety and reduce recidivism rates by
		  creating a 3-year pilot program under which the Attorney General provides
		  grants to correctional facilities to establish a 40-hour work week curriculum
		  of responsible activities for incarcerated individuals.
	
	
		1.Short titleThis Act may be cited as the
			 The Inmate Work, Education, and
			 Responsibility Curriculum Act of 2009 or the
			 I–WERC
			 Act.
		2.FindingsCongress finds the following:
			(1)More than
			 2,300,000 people are incarcerated in Federal, State, Tribal, or local
			 correction facilities in the United States, with an average stay of 30
			 months.
			(2)Of the individuals
			 now in prison, 97 percent will eventually be released into communities. More
			 than 700,000 of these individuals are released into communities every
			 year.
			(3)A
			 Bureau of Justice Statistics Report found 67.5 percent of people released from
			 correctional facilities in 1994 were arrested again within the 3-year period
			 after their release from incarceration.
			(4)Many of the men
			 and women who will leave correction facilities each year have mental health and
			 alcohol or substance use disorders, have low levels of education and job
			 training, and face significant barriers to employment.
			(5)A
			 number of studies have shown that at every stage of the criminal justice
			 process—from arrest, pretrial, conviction, to incarceration—81 percent of those
			 incarcerated in Federal facilities, and 77 percent of those housed in local
			 jails have alcohol and drug use problems, or were under the influence of
			 alcohol or drugs when they committed their offenses. However, only 13 percent
			 of these individuals receive drug and alcohol treatment while they are
			 incarcerated according to the Office of National Drug Control Policy.
			(6)Substance use
			 disorder treatment has been proven to reduce drug use, recidivism,
			 unemployment, and homelessness, according to several studies, and every dollar
			 invested in substance use disorder treatment saves taxpayers $7.46 in other
			 social costs.
			(7)Individuals
			 reentering society from incarceration have significant educational needs. Fewer
			 than half of those released have a high school education or higher. The typical
			 Louisiana inmate has a fifth grade literacy level.
			(8)Prison inmates
			 interviewed as part of the Department of Justice’s Serious and Violent Offender
			 Reentry Initiative evaluation identified education as topping their list of
			 most vital needs for a successful reentry into the community from
			 prison.
			(9)According to a
			 recent study of releases from the Indiana Department of Corrections,
			 recidivism, education, and employment are closely linked. As the level of
			 education goes up, the likelihood of employment increases. As employment
			 increases, the likelihood of recidivism decreases.
			(10)According to the
			 National Center for Education Statistics, more prison inmates were on waiting
			 lists for vocational training programs than were enrolled in such programs when
			 sampled as part of the National Assessment of Adult Literacy in 2004.
			(11)State, Tribal,
			 and local governments have not been able to maintain prison education programs
			 in the face of a prison population that has nearly doubled in the past decade.
			 As a result, according to the National Institute for Literacy, the percentage
			 of incarcerated individuals participating in correctional education programs is
			 declining.
			(12)A study funded by
			 the Department of Education found that participation in correctional education
			 programs lowers the likelihood of an individual being incarcerated again by 29
			 percent, and that for every dollar spent on education, more than two dollars in
			 reduced prison costs would be returned to taxpayers. The Federal Bureau of
			 Prisons also found a 33 percent drop in recidivism among people detained in
			 Federal facilities who participate in vocational and apprenticeship
			 training.
			(13)According to the
			 National Institute of Justice, 60 percent of formerly incarcerated individuals
			 are unemployed after 1 year of release. Unemployment can contribute to the
			 likelihood of repeating criminal conduct.
			(14)Job training and
			 placement programs for formerly incarcerated people have been shown in a number
			 of studies to improve employment outcomes and reduce recidivism.
			3.PurposeThe purpose of this Act is to increase
			 public safety and reduce recidivism rates by establishing a grant program under
			 which the Attorney General provides competitive grants to State, Tribal, and
			 local corrections agencies to help finance a 40-hour work week curriculum of
			 self-improvement activities for incarcerated individuals that promotes
			 responsibility, education, family, work, and parenthood.
		4.Pilot program to
			 make grants to State, tribal, and local corrections agencies
			(a)Grants
			 authorizedFor the purpose
			 described in section 3, the Attorney General shall establish a 3-year pilot
			 program under which the Attorney General is authorized to make grants on a
			 competitive basis to State, Tribal, and local corrections agencies to fund a
			 40-hour work week curriculum of self-improvement activities for inmates that
			 promote responsibility, education, family, work, and parenthood in accordance
			 with the provisions of this section.
			(b)Application
				(1)In
			 generalEach State, Tribal, or local corrections agency seeking a
			 grant under this section shall submit an application to the Attorney General at
			 such time, in such manner, and containing such information as the Attorney
			 General may require.
				(2)ContentsEach
			 application submitted pursuant to paragraph (1) shall—
					(A)describe and
			 outline the 40-hour work week curriculum that each applicant plans to implement
			 under the grant, including what activities a participant will be expected to
			 attend as part of such curriculum;
					(B)list the prisons
			 or jail facilities where the 40-hour work week curriculum will be
			 implemented;
					(C)detail the number
			 of people who will participate in the curriculum and how such people will be
			 chosen to participate;
					(D)state the budget
			 plan of the applicant for implementation of the grant, as well as an
			 identification of sources for the matching requirement imposed under section 7;
			 and
					(E)explain the
			 standards for determining the performance of an incarcerated individual
			 participating in the 40-hour work week curriculum.
					(c)Use of
			 funds
				(1)40-hour work
			 week curriculumA grant awarded to a State, Tribal, or local
			 corrections agency under this section shall be used to establish a 40-hour work
			 week curriculum that includes a minimum of 3 of the following coordinated
			 activities:
					(A)Working toward and
			 acquiring a General Equivalency Diploma (in this section referred to as
			 GED), under which GED classes must be included in the curriculum
			 for all incarcerated individuals lacking a high school diploma or GED.
					(B)Literacy
			 training.
					(C)College
			 courses.
					(D)Vocational
			 training and education under which—
						(i)such
			 training and education shall be in accordance with State and local laws
			 prohibiting currently and formerly incarcerated people from engaging in certain
			 trades or occupations; and
						(ii)facilities shall
			 provide job training for positions that are currently in high demand to meet
			 workforce needs.
						(E)Civic or
			 citizenship education.
					(F)Special
			 education.
					(G)Cognitive skills
			 training.
					(H)Job and skills
			 training, which shall be in accordance with State and local laws prohibiting
			 currently and formerly incarcerated people from engaging in certain trades or
			 occupations.
					(I)Clinically
			 appropriate substance use disorder services, including prevention and treatment
			 services and appropriate recovery support services.
					(J)Mental health
			 treatment.
					(K)Anger management
			 or conflict resolution programs.
					(L)Prison work and
			 other prison jobs.
					(M)Restorative
			 justice activities, including community service, victim restitution,
			 victim-offender dialogue, and groups or classes focusing on accountability,
			 victim impact, or both.
					(N)Mentoring
			 sessions.
					(O)Life skills
			 training, including parenting classes, financial management, entrepreneurship
			 training, health education, and career development.
					(2)Application of
			 State and Federal licensing requirements; coordination with State substance
			 abuse agenciesAll curriculum activities and providers must
			 comport with applicable State and Federal licensing requirements. Grantees must
			 ensure that all substance use disorder services, including prevention,
			 treatment, and recovery support services, are provided in coordination with the
			 State substance abuse agency.
				(3)Additional
			 authorized activitiesIn addition to the activities described in
			 paragraph (1), a demonstration grant awarded to a State, Tribal, or local
			 corrections agency under this section may be used—
					(A)to pay teachers,
			 counselors, therapists, and other specialists to work with incarcerated people
			 as part of the 40-hour work week curriculum established under this
			 section;
					(B)to make grants to
			 nonprofit organizations, educational facilities, or other community partners to
			 implement programs that provide one or more of the approved 40-hour work week
			 curriculum activities;
					(C)to pay for the
			 costs associated with undertaking the initial assessments for participants
			 required under section 5(a); and
					(D)to pay for
			 security and administrative costs associated with providing activities within
			 the authorized curriculum.
					5.Participation
			 requirements
			(a)AssessmentsAny
			 incarcerated person who is required to, or volunteers to, participate in the
			 40-hour work week curriculum funded by a grant awarded under section 4 shall be
			 subject to an assessment, using validated assessment tools, of the person’s
			 mental, physical, intellectual, and vocational abilities in order to formulate
			 an initial curriculum for such person.
			(b)Participation
				(1)Required
			 participantsCorrections officials may require each incarcerated
			 person who is within 3 years of the release date or date of parole eligibility
			 for such person to participate in the 40-hour work week curriculum funded by a
			 grant under section 4.
				(2)Voluntary
			 participantsCorrections officials may expand the 40-hour work
			 week curriculum so funded to other incarcerated persons who on a voluntary
			 basis wish to participate in such curriculum but are not yet within 3 years of
			 their release date or parole eligibility date.
				(3)ConsultationCorrections
			 officials may consult with the applicable parole board when identifying
			 participants for the 40-hour work week curriculum so funded.
				(c)Incentives for
			 participating inmatesUnder a 40-hour work week curriculum funded
			 by a grant awarded under section 4, an incarcerated person who participates in
			 such curriculum may receive rewards for successful completion of such
			 curriculum, including—
				(1)good time
			 credit;
				(2)monetary
			 compensation;
				(3)additional and
			 more flexible visitation rights, consistent with public safety and in
			 accordance with visitation guidelines;
				(4)letters of
			 recommendation for when the incarcerated person leaves the correctional
			 institution involved; and
				(5)other incentives
			 as are allowed under the appropriate State law.
				(d)Required
			 information To be supplied to participating individualsAny
			 incarcerated person who participates in a 40-hour work week curriculum funded
			 by a grant awarded under section 4 shall receive information on how such person
			 can restore any legal, civil, or employment rights, including voting rights,
			 under the laws of the State in which such person is going to be
			 released.
			6.Research
			 grantThe Attorney General is
			 authorized to award a grant to the National Institute of Justice to design and
			 conduct a study of the 40-hour work week curriculums funded by grants awarded
			 under section 4 to determine the success or failure of such curriculums.
		7.Matching
			 requirement
			(a)In
			 generalThe Attorney General may not make a grant to a State,
			 Tribal, or local corrections agency under section 4 unless the State, Tribal,
			 or local corrections agency agrees that with respect to the costs incurred by
			 the State, Tribal, or local corrections agency in carrying out the 40-hour work
			 week curriculum for which the grant was awarded, the State, Tribal, or local
			 corrections agency will make available (directly or through donations from
			 public or private entities) non-Federal contributions in an amount equal to 50
			 percent of such costs.
			(b)In-Kind
			 contributionsThe recipient of a grant awarded under section 4
			 may meet the matching requirement under subsection (A) by making in-kind
			 contributions of goods or services that are directly related to the purpose for
			 which such grant was awarded.
			8.Submission of
			 reports to CongressNot later
			 than January 31 of each year (before 2014), the Attorney General shall submit
			 to the Committee on the Judiciary of the Senate and the Committee on the
			 Judiciary of the House of Representatives a report on the success or failure of
			 the curriculums developed under this bill during the preceding year.
		9.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized to be appropriated $160,000,000 for
			 each of the fiscal years 2011, 2012, and 2013 to carry out the provisions of
			 this Act.
			(b)Research
			 grantOf the amounts appropriated in subsection (a), $5,000,000
			 for each of fiscal years 2011, 2012, and 2013 shall be used to carry out the
			 research grant established under section 6.
			
